Citation Nr: 1303037	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-47 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for multiple sclerosis, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for diabetes mellitus associated with exposure to herbicides and assigned an initial 20 percent rating, effective November 30, 2007, and which denied entitlement to service connection for the remaining claims on appeal.

In May 2012 the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In July 2012 the Veteran's representative submitted to the Board on the Veteran's behalf additional evidence for consideration in connection with the psychiatric claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in July 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for multiple sclerosis and for an acquired psychiatric disorder, to include PTSD, depression, or anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While pes planus was noted on entrance to military service, there is no competent and credible medical or lay evidence suggesting that pes planus was aggravated during military service, nor is there medical evidence of a current pes planus disability.

2.  The competent and probative evidence of record fails to establish that hypertension was initially manifested during service or within one year after separation from service, that hypertension is related to active service, or that hypertension was caused or aggravated by service-connected diabetes mellitus.

3.  The Veteran is not shown to have peripheral neuropathy of the right upper extremity.

4.  The Veteran is not shown to have peripheral neuropathy of the left upper extremity.

5.  The Veteran is not shown to have peripheral neuropathy of the right lower extremity.

6.  The Veteran is not shown to have peripheral neuropathy of the left lower extremity.

7.  Competent medical evidence demonstrates that the Veteran's service-connected diabetes mellitus has been controlled with oral hypoglycemic agent and a restricted diet.  There is no medical evidence of restrictions on his activities, any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or any separate compensable complications of diabetes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

2.  The criteria for establishing service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for establishing service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).
4.  The criteria for establishing service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  The criteria for establishing service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  The criteria for establishing service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was readjudicated in November 2009.

However, the appeal regarding diabetes mellitus arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service treatment records from the Hines VA Hospital and Bay Pines VA Health Care Systems, records from the Social Security Administration (SSA), lay statements and hearing testimony, and VA examination reports and medical opinions. 

The Veteran was not provided with a VA examination to assess his claim for service connection for pes planus.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, while service treatment records reflect that pes planus was noted on entrance examination, competent lay and medical post-service evidence does not include a current diagnosed pes planus disability or persistent or recurrent symptoms of a pes planus disability, even among VA podiatry records.  Therefore, a VA examination is not warranted.

Similarly, while the May 2008 VA diabetes mellitus examiner opined that hypertension was not caused by service-connected diabetes mellitus because hypertension was diagnosed before diabetes mellitus, the examiner did not render an opinion as to whether the Veteran's hypertension was aggravated by his diabetes mellitus.  However, VA treatment records reflect that hypertension has been characterized as controlled and that the Veteran was advised not to take his antihypertensive medications when his blood pressure was below a certain level due to episodes of hypotension.  The Veteran's wife also testified that the Veteran's blood pressure had been high, but they got it down and he continued to take blood pressure medication.  Therefore, as competent medical and lay evidence plainly reflects that hypertension has not increased in severity, a VA hypertension examination is not warranted.

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. General Relevant Laws and Regulations for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

A.  Bilateral Pes Planus

The Veteran contends that he developed flat feet from forced marches with his unit during military service.

For purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111 provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22. 

In an April 1968 enlistment report of medical history, the Veteran reported a history of foot trouble.  On clinical evaluation the same day, bilateral pes planus was noted and reported to be asymptomatic.  An August 1968 treatment record reflects that the Veteran visited the foot clinic and reported that he had no complaints.  The remaining service treatment records were silent for complaints, findings, or reference to foot problems associated with pes planus.  

In October 1970, the Veteran presented for a VA orthopedic examination to evaluate injuries from several shell fragment wounds to the lower extremities.  The Veteran did not report symptoms related to pes planus, nor was pes planus noted on examination.

Post-service treatment records, including VA podiatry clinic visits for routine diabetic foot care, do not reflect complaints, evaluation, or treatment for pes planus.  Rather, the Veteran's major complaint was for routine care of fungal nails of both feet.

In his November 2009 substantive appeal, the Veteran indicated that he disagreed with the denial of service connection for flat feet because he had flat feet in the military.

In May 2012, the Veteran testified that he did not think that he had flat feet; however, his wife stated that he did.  The Veteran also testified that he did not remember having problems with flat feet during military service.

The Board has considered the medical and lay evidence of record, but finds that service connection for pes planus is not warranted.

While pes planus was noted on entrance to military service in April 1968, the Veteran reported that it was asymptomatic.  Subsequent service treatment records and post-service VA and private treatment records do not reflect complaints, findings, or evaluation related to pes planus.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has current bilateral pes planus, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current pes planus disability, has not been met. 

The Board emphasizes that the Veteran is competent to describe perceived or observable symptoms related to the claimed pes planus disability such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran has not described any such symptoms attributed to the pes planus noted at entrance to military service, either during service or after, nor do medical records reflect any problems associated with pes planus.  

Moreover, the Board finds the Veteran's testimony that he did not think that he had flat feet and that he did not recall having problems with flat feet during military service to be consistent with the medical evidence of record, which reflects many visits with VA podiatrists, but no reports of perceived symptoms related to pes planus.  

Thus, there is no basis upon which to conclude that the bilateral pes planus noted in April 1968 was aggravated during military service.  See 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  Therefore, service connection for bilateral pes planus is not warranted and the claim is denied.

B.  Hypertension and Peripheral Neuropathy

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran contends that he has hypertension and peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.

In an enlistment examination report, the Veteran's blood pressure was measured as 126/76; no other blood pressure readings were recorded in the service treatment records until separation.  An April 1970 service treatment record reflects that the Veteran complained of numbness in his right arm after carrying his pack.  The examiner noted that the Veteran had an operation for a gunshot wound on his right shoulder in August 1968; however, the Veteran stated that he had no pain or problems now except when carrying his pack.  On examination, vascular and nerve supply was intact, and he was returned to full duty.  The remaining service treatment records did not reflect complaints, diagnosis, or treatment for neurological problems or high blood pressure.  On separation examination in August 1968, neurologic clinical evaluation was reported as normal.  His blood pressure was recorded as 124/84.

During a June 1981 post-service VA dietician consultation, the Veteran indicated that he weighed 178 pounds when he separated from military service and currently weighed 305 pounds.  He stated that he had a family history of diabetes mellitus and was concerned that he had it.  He was counseled regarding dietary restrictions; however, diabetes mellitus was not diagnosed.

A June 1981 VA neurological consultation request described numbness and a tingling sensation of the lower left leg.  During the July 1981 consultation, the Veteran described the history of his current complaints and indicated that the only other history was occasional weakness of the right arm, approximately 12 times over 12 years [since 1969], in which the arm briefly went "dead" when lifting or using his arm.  Following an examination, the neurologist indicated that the plan was to presently treat the Veteran for radiculopathy mainly of L5-S1; however, further neurological evaluation was required.  A neurology note later in July 1981 indicates that the Veteran was started on physical therapy exercises for his back; however, the neurologist commented that one must at least be suspicious for early demyelinating disease.  Subsequent VA treatment records from the Hines VA Hospital and the Bay Pines VA Health Care System dated through June 2012 documented additional complaints related to numbness and weakness of the extremities, but did not reflect diagnosis or treatment for peripheral neuropathy.

A private examination record contained among SSA records and dated in November 2001 recorded the Veteran's blood pressure as 148/109.  Hypertension was listed as a new problem.

During a July 2005 VA primary care visit, the Veteran denied a past medical history of hypertension.  His blood pressure was measured as 185/108.  The impression included hypertension, and the physician prescribed Hytrin.

In a January 2006 VA primary care note, blood pressure was measured as 144/92 and 132/85 on repeat.  The assessment was hypertension controlled.  In a VA treatment record dated in August 2006, the assessment included new onset diabetes.  Post-service private and VA treatment records dated prior August 2006 included many neurological evaluations for complaints of numbness, paresthesias, weakness, and ataxia.  However, peripheral neuropathy was not diagnosed.  Instead, early demyelating disease or multiple sclerosis was suspected.  

During September 2006 VA primary care treatment, the Veteran's chief complaint was numb legs for an entire day.  His blood pressure was measured as 154/100 and 151/91, and he admitted missing a few doses of his blood pressure medications.  The assessment was apparent transient ischemic accident or attack (TIA)/residual ischemic neurological deficit.  The physician indicated that hypertension control was poor due to [non]compliance because the Veteran had missed some doses of medication for about five days.  The plan included adding Hydrochlorothiazide to Lisinopril.  Early diabetes was also listed among chronic problems.

VA treatment records dated in November 2007 reflect that the Veteran was admitted via the emergency room after passing out during an administrative visit.  The impression from a neurology consultation was syncope due to hypotension, sepsis.  In a hospitalist progress note, the impression included near-syncope/hypotension and hypertension; the Veteran was advised to monitor his blood pressure and to hold his blood pressure medications if his systolic blood pressure was less than 110.

The Veteran was afforded a VA diabetes mellitus examination in May 2008 and described a history of right upper extremity and right lower extremity weakness and numbness that began in 1972.  He stated that he was diagnosed with multiple sclerosis in 1972.  Following a review of the claims file and physical examination, the impression included no evidence of diabetic peripheral neuropathy.  In an addendum statement, the examiner stated that there was no evidence of neurological, or other, complications associated with the diagnosed diabetes mellitus.  The examiner also opined that the Veteran's hypertension was not related to his diabetes because his [hyper]tension preceded the diabetes diagnosis.

During a March 2009 VA primary care visit, blood pressure was measured as 117/76.  Medications were unchanged and renewed.

VA treatment records dated in April 2009 indicate that the Veteran presented to the emergency department with complaints of presyncope.  The assessment included near syncope with hypotension, morbid obesity with type II diabetes mellitus, and acute renal failure likely due to renal hypoperfusion.  The plan included holding antihypertensive medications, Terazosin, and Metformin.  An April 2009 pharmacy note indicated that the only medication change at discharge was to Terazosin.

In November 2009, the Veteran's blood pressure was measured as 111/81.  The VA physician's impression was that hypertension was controlled.

In May 2012, the Veteran's wife testified that the Veteran's blood pressure had been high, but they got it down and he continued to take blood pressure medication.  The Veteran also testified that he was first diagnosed with peripheral neuropathy in 1974.  His representative pointed out that it was around the same time that he was diagnosed with multiple sclerosis.

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for hypertension and peripheral neuropathy of each upper and lower extremity is not warranted.

Considering the claim for service connection for hypertension on a direct basis, the Board observes that neither of the blood pressure readings among the service treatment records reflected "hypertension" as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 for VA compensation purposes.  In addition, the earliest medical evidence of diagnosed hypertension is in November 2001, more than 31 years after separation from service.  As a result, service connection for hypertension on a direct or presumptive basis is not warranted.  

In addition, service connection for hypertension as secondary to service-connected diabetes mellitus is not warranted.  The Board notes that the only medical evidence to address the etiology of the Veteran's hypertension was that of the May 2008 VA examiner.  The Board finds that this medical opinion is persuasive and probative evidence against the Veteran's claim because the conclusion that hypertension was not related to his diabetes mellitus is supported by a medical rationale and is consistent with the Veteran's service treatment records and post-service treatment records, which show hypertension diagnosed in 2001 many years after separation from service and diabetes diagnosed more than four years later in 2006.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

To the extent the Veteran contends that his current hypertension is related to his service-connected diabetes mellitus, the Board notes that the Veteran has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or etiology of hypertension, as such requires medical expertise and testing to determine.  Accordingly, his opinion that he his current hypertension is related to his diabetes mellitus is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the objective medical records and the opinion of the May 2008 VA examiner are of greater probative value than the Veteran's lay assertions.

Furthermore, the Veteran has not claimed that his hypertension has increased in severity due to his service-connected diabetes mellitus, nor does competent medical evidence of record support such an assertion.  Instead, the medical evidence is consistent with the May 2012 testimony of the Veteran's wife, in which she indicated that they lowered the Veteran's blood pressure after it was initially high.  Specifically, with the exception of a period of elevated blood pressure in September 2006 after medication noncompliance, ongoing treatment records reflect that hypertension was controlled with medication and that the Veteran was even instructed to hold his medication if his systolic blood pressure was less than 110.  Again, the Board concludes that the objective medical records are persuasive and probative evidence against the Veteran's claim because they do not reflect that hypertension has increased in severity, including as a result of service-connected diabetes mellitus.  Therefore, the claim for service connection for hypertension must be denied.

Regarding the claims for peripheral neuropathy of the upper and lower extremities, the Board finds that service connection is not warranted for any extremity because although the Veteran has been evaluated over several decades by many neurologists, he is not shown to have a current peripheral neuropathy disability involving the right or left upper or lower extremities.  Because there is no competent medical evidence establishing that the Veteran has peripheral neuropathy, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

C.  All Service Connection Claims

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for pes planus, hypertension, and peripheral neuropathy, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  General Laws and Regulations for Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating assigned for his diabetes mellitus disability following the grant of service connection, and staged ratings are to be considered.

The Veteran's diabetes mellitus is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  

During an August 2006 VA primary care visit, the assessment included new onset diabetes.  The assessment of a December 2006 VA primary care visit was new onset true diabetes, and the Veteran was started on Metformin. 

The impression of a November 2007 hospitalist progress note included diabetes mellitus and morbid obesity; the Veteran was advised to lose weight.

During a May 2008 VA diabetes mellitus examination, current treatment was identified as diet and oral medication, Metformin.  The Veteran denied insulin therapy.  He denied current complaints or symptoms and denied any restriction of activities relative to the diabetes.  He reported having hypoglycemic episodes.  Following a review of the claims file and physical examination, the impression was diabetes mellitus, no evidence of diabetic peripheral neuropathy, and hypertension.  The examiner added that there was no evidence of neurological, cardiovascular, ocular, renal, skin, or bowel or bladder complications.

During a March 2009 VA primary care visit, the physician discussed the health risks of obesity with the Veteran and offered to refer the Veteran to MOVE!, a VA weight management treatment program.  The Veteran declined.

VA treatment records dated in April 2009 indicate that the Veteran presented to the emergency department after suddenly feeling weak and dizzy and near syncopal.  The assessment included morbid obesity with type II diabetes mellitus, near syncope with hypotension, and acute renal failure likely due to renal hypoperfusion; dietary counseling was recommended as well as enrolling the Veteran in the MOVE! Program if interested.  Metformin and other medications were held.

In November 2009, the impression following a VA primary care visit included diabetes mellitus, control becoming less.  Metformin was doubled.

In May 2012 the Veteran testified that he did not take insulin, was not required to restrict his physical activities, and controlled his diabetes with pills and diet.  His wife testified that the Veteran had been encouraged to move, but he gets tired.  She also stated that she monitored what the Veteran eats and that the Veteran does not see the doctor for diabetes unless testing is high.  She added that she kept his diabetes under control.

In this case, the objective medical evidence shows that the Veteran's service-connected diabetes mellitus requires oral hypoglycemic agent and some restrictions in his diet.  However, the competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  The Board points out that the requirement that diabetes mellitus necessitates regulation of activities is a primary factor distinguishing ratings greater than the 20 percent evaluation under Diagnostic Code 7913.  The Board also notes that there is no evidence that the Veteran has had those factors that are criteria for a rating higher than 40 percent (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  As the criteria for the next higher rating (40 percent) for diabetes mellitus have not been met, it logically follows that criteria for an even higher rating (60 or 100 percent) likewise have not been met.

In addition, the evidence of record does not support the assignment of a separate compensable rating for a condition related to the Veteran's diabetes as there is no evidence that any such complication exists.  See 38 C.F.R. § 4.229, Diagnostic Code 7913, Note (1) (2012).  The VA examination report dated in May 2008 confirmed that the Veteran did not have peripheral neuropathy of any extremity.

As a final matter, the Board has also considered whether the Veteran's diabetes mellitus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's diabetes mellitus disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of an initial rating in excess of 20 percent for diabetes mellitus at any point during the course of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, entitlement to an increased rating for diabetes mellitus is not warranted, and the claim must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Having carefully reviewed the entire claims file, the Board finds that additional development is required before deciding the claims of service connection for multiple sclerosis and a psychiatric disorder, to include PTSD, depression, or anxiety.

The Veteran contends that he has multiple sclerosis secondary to his service-connected diabetes mellitus associated with exposure to herbicides in Vietnam.

An April 1970 service treatment record reflects that the Veteran complained of numbness in his right arm after carrying his pack.  The examiner noted that the Veteran had an operation for a gunshot wound on his right shoulder in August 1968; however, the Veteran stated that he had no pain or problems now except when carrying his pack.  On examination, vascular and nerve supply was intact, and he was returned to full duty.  The remaining service treatment records did not reflect complaints, diagnosis, or treatment for neurological problems.  On separation examination in August 1968, neurologic clinical evaluation was reported as normal.

Post-service VA treatment records reflect evaluation and treatment for multiple sclerosis and reported symptoms of numbness and weakness dating to the 1970s.  For example, a June 1981 neurological consultation request identifies numbness and a tingling sensation of the lower left leg.  During the July 1981 consultation, the Veteran described the history of his current complaints and indicated that the only other history was occasional weakness of the right arm, approximately 12 times over 12 years [since 1969], in which the arm briefly went "dead" when lifting or using his arm.  Following an examination, the neurologist indicated that the plan was to presently treat the Veteran for radiculopathy mainly of L5-S1; however, further neurological evaluation was required.  A neurology note later in July 1981 indicates that the Veteran was started on physical therapy exercises for his back; however, the neurologist commented that one must at least be suspicious for early demyelinating disease.  

Treatment records dated in December 1981 reflect that the Veteran was admitted to the Hines VA Hospital for complaints of tingling and numbness in his left arm and neck with left-sided chest tightness.  During an initial neurological consultation, the impression was rule out demyelating disease, doubt radiculopathy/myelopathy.  After further evaluation, the discharge diagnosis was paresthesias, etiology undetermined.

An October 1987 VA discharge summary indicates that the Veteran was admitted with complaints of numbness in the right arm and slurred speech.  He stated that he had an episode of numbness in the left lower extremity about five and a half years ago, which lasted about three months and resolved completely.  Six months later, he developed numbness in the whole left side of the body, starting in the left upper extremity and then spreading via the abdomen to the left lower extremity, resolving gradually after six months.  He described another episode of weakness, numbness, and paresthesia in the left upper extremity two years ago associated with chest pain that lasted three months and completely resolved.  The diagnosis was exacerbation of probable multiple sclerosis (exacerbating-remitting course) manifested as numbness and ataxia in the right upper extremity.  The report indicated that the Veteran was counseled about the likely diagnosis of multiple sclerosis, but "he preferred to attribute all his problems to 'Agent Orange.'"

The impression of a December 1987 VA discharge summary also included probable multiple sclerosis, exacerbation with ataxic gait.  During that hospitalization, the Veteran had reported having multiple episodes of numbness and weakness on one side of the body over the past five years.

During a May 1989 VA neurology examination, the Veteran reported intermittent episodes of numbness and weakness over the last 10 years [since 1979].  The assessment was multiple sclerosis presently symptomatic only in the right hand.

In March 1991, the Veteran presented to the Hines VA Hospital with complaints of right-sided numbness that had been chronic since 1971 and recently worse.  During a March 1991 VA neurology consultation, the Veteran reported a history significant for multiple sclerosis initially diagnosed in 1974 and having been on ACTH (adrenocorticotropic hormone) with some improvement.  His current complaints included right lower extremity weakness and gait problems.  The impression was multiple sclerosis exacerbation.  During a July 1991 neurological consultation, he reported that his uncle was diagnosed with multiple sclerosis in 1979.

A December 1993 VA neurology note reflects the Veteran's complaints of right hand numbness for eight to nine years, described as "deadness."  He stated that he previously had numbness in his right forearm and hand several years ago, but it was now mainly in his fingers.  The note indicated that he was last seen in February 1991 for presumed multiple sclerosis, first preliminarily diagnosed in 1974.  The report of a March 1991 MRI noted areas of abnormal increased signal intensity in the bilateral cerebral hemisphere consistent with multiple sclerosis clinical history.  

During a February 1996 disability evaluation for his claim for Social Security benefits, the Veteran described a May 1994 automobile accident that resulted in a back injury.  He also reported that his past medical history included suspicion of multiple sclerosis in 1977 or 1978 and in 1981 or 1982; however, he had not subsequently had symptoms suggestive of multiple sclerosis.  

A November 1996 letter from a private physician, E. L., M.D., to the Veteran's attorney summarized a review of VA treatment records dated from October 1985 to November 1994 in relation to the 1994 back injury.  Dr. E. L. indicated that the records demonstrated recurrent and consistent complaints and physical findings compatible with a long term diagnosis of multiple sclerosis, which waxes and wanes with periods of nerve injury due to the loss of "insulation" around individual nerve cells.  

During a private neurological consultation with W. G., M.D., in January 1997, the Veteran again reported that multiple sclerosis was suspected since the early 1970s because of intermittent paresthesias on either side of the body.  After further examination, the neurologist suspected multiple sclerosis in view of the history and the subtle neurological signs and symptoms, as well as an abnormal [March 1991] MRI scan. 

An August 2001 VA neurology note reflects that the Veteran reported that he was told that he had multiple sclerosis and had ten years to live when he had an onset of numbness in his right hand and the distal third of his forearm in 1972, with such symptoms persisting unchanged until the present.  He also stated that in 1976, he had a sudden loss of strength of the right lower extremity lasting a couple months with other symptoms that lasted for two weeks.  The impression included cause of 1972 and 1976 symptoms not known.  In a December 2001 neurology note, the impression included history of diagnosis of multiple sclerosis 15 years ago but no change since.  

The Veteran presented for an initial neurology consultation at the Bay Pines VA Health Care System in August 2005.  He reported that he developed distal right upper extremity numbness in 1972 that persists; and in 1976 he had a sudden onset of right-sided weakness, left facial numbness, mouth pulling, tongue heaviness, and difficulty with speech, all associated with squeezing chest tightness for two weeks.  He stated he was told that he had multiple sclerosis and a very limited life expectancy.  The impression of a brain MRI included probable severe small vessel ischemic change and old lacunar infarcts; however, a demyelinating process (such as multiple sclerosis) or vasculitis could not be absolutely excluded.  The neurological assessment was significant cerebral white matter disease, early onset, and more recent deterioration of gait.  The neurologist also noted that it appeared that the Veteran had microvascular ischemic disease and the association with "squeezing chest pain" at the time suggested cardiovascular disease.  However, the young onset and lack of subsequent cardiac problems made multiple sclerosis difficult to rule out.  

VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus in August 2006.

A VA admitting history and physical report dated in November 2007 reflects that the Veteran was admitted for syncope and he reported initially developing distal right upper extremity numbness and weakness in 1972, persistent in 1976 with a sudden onset of worsening right-sided weakness, left facial numbness, mouth pulling, tongue heaviness, and difficulty with speech.  

In a May 2008 VA diabetes examination report, the examiner stated that an examination for multiple sclerosis was not performed because multiple sclerosis has no relationship to diabetes mellitus.  The examiner explained that multiple sclerosis is a disease affecting the central nervous system white matter and is generally considered to be caused by environmental factors to people genetically susceptible.

In summary, from the medical evidence of record it appears that multiple sclerosis was diagnosed or manifested for decades before diabetes mellitus was diagnosed.  Accordingly, service connection for multiple sclerosis as proximately due to diabetes mellitus is not warranted.  However, the Veteran complained of right arm numbness during service, and post-service treatment records document generally consistent reports of intermittent episodes of numbness and weakness since approximately 1972.  Therefore, a VA medical opinion is required to determine whether multiple sclerosis is related to, or had its onset during service or within seven years of separation from service.  The RO/AMC should arrange for such a medical opinion, and if necessary, an examination.

Regarding a psychiatric disability, in the Veteran's November 2007 claim and in subsequent statements, he asserted that he had PTSD, chronic anxiety, and depression.  Contemporaneous VA treatment records dated from August 2006 through January 2008 were void of complaints of psychological problems.

An October 1997 letter from a private clinical psychologist, P. C., Ph.D., detailed that the Veteran had insomnia due to back pain since May 1994.  He added that he planned to continue to work with the Veteran to help him resolve residual issues regarding his service in Vietnam as well as general psychological issues about his health and recovery.

During an August 2005 VA neurology consultation, the Veteran denied depression in a review of systems.  Depression screens in December 2006 and January 2008 were negative.  However, the Veteran received the Purple Heart, and therefore, a combat stressor was conceded by the RO.  

During an April 2008 VA PTSD examination, he endorsed intense fear, hopelessness, and horror during his combat experience, but denied persistent re-experiencing of the traumatic event.  He described his marital, family, and social relationships as adequate.  Mental status examination findings included the following: appropriately dressed; unremarkable psychomotor activity, speech, thought process, and thought content; cooperative attitude toward the examiner; normal affect; good mood and impulse control; and no delusions, hallucinations, or inappropriate behavior.  He denied obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or sleep impairment.  The examining psychiatrist indicated that although the Veteran met the DSM-IV stressor criterion, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The psychiatric diagnosis was none identified.

During a July 2008 VA social work consultation for in-home services, the Veteran's wife reported that circumstances had drastically changed.  The Veteran had had a cerebrovascular accident (stroke), had multiple sclerosis, was obese and needed care, and had fallen three times during the past week.  During social work case management a few days later to discuss options, the Veteran's wife stated that the Veteran reported seeing people come out of the television and that he was expecting several million dollars soon.  The Veteran stated that he had fears at night, slept with the lights on, and had PTSD.  

During a September 2009 VA neurology follow-up, the Veteran described being depressed for several years and lately considering the use of antidepressants.  In November 2009, he described having crying spells at home.

The Veteran presented for a VA psychiatry consultation in November 2009.  He described difficulty falling and staying asleep and feeling sad and hopeless with crying spells because he was wheelchair bound and could not do much.  His wife reported that the Veteran sleeps with the light and television on and she believed that he was afraid of the dark.  Following a mental status examination, the diagnosis was dyssomnia not otherwise specified (NOS) and depressive disorder NOS.  The psychiatrist prescribed a trial of medications.

After a VA psychiatric evaluation in April 2011, the diagnosis was mood disorder secondary to general medical condition (multiple sclerosis; atrophy and ischemic changes of the cortical and subcortical areas) with manic features, and cognitive disorder NOS.  The Veteran received ongoing medication management for these psychiatric disorders.

In May 2012, the Veteran testified that he believed he had been clinically diagnosed with PTSD and that he was being treated for PTSD.  He described having a recurring dream, and his wife stated that he cries a lot and sleeps with the lights and television on all night.  During the hearing, the undersigned Veterans Law Judge explained that the Veteran's receipt of the Purple Heart meant that a military stressor was conceded, and the element that was missing for service connection for PTSD was a current diagnosis.

In June 2012, the Veteran saw a different VA psychiatrist and endorsed a history of some PTSD symptoms.  The diagnosis included rule out PTSD and a referral was made to the Stress Treatment Program for further diagnostic evaluation.  Subsequent VA treatment records are not associated with the claims file, but it appears that such records would be pertinent to the claim of service connection for PTSD.  Therefore, the RO/AMC should request current treatment records from the Bay Pines VA HCS dating from November 2009 through March 2010 and from June 2012 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Then, the RO/AMC should arrange for the Veteran to undergo a VA mental disorders examination to determine whether he has a current psychiatric disorder, to include PTSD, depression, or anxiety, that was incurred in or otherwise related to military service.  In addition, because the current medical evidence of record reflects that a mood disorder was diagnosed secondary to the Veteran's general medical condition, including the claimed multiple sclerosis, the examining psychiatrist or psychologist should also render a medical opinion as to whether a psychiatric disorder was caused or aggravated by multiple sclerosis if that disability is determined to be service connected.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for multiple sclerosis and any psychiatric disorder.  After the Veteran has signed any appropriate releases, those records should be requested.  All attempts to procure records should be documented in the file. Additionally, relevant VA treatment records from the Bay Pines VA Health Care System dated from November 2009 through March 2010 and from June 2012 to the present should be obtained.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, arrange for the Veteran's entire claims file, including a copy of this Remand and any electronic VA treatment records, to be sent to an appropriate physician to determine the nature, extent, onset, and etiology of multiple sclerosis.  If the examiner determines that an examination is necessary, one should be authorized, and all indicated studies should be performed, and all findings should be reported in detail. 

Following a thorough review of the claims folder and examination of the Veteran, if necessary, the examiner should comment on the Veteran and treating physicians' reports regarding the onset of his multiple sclerosis, and opine as to whether it is at least as likely as not (50 percent probability or greater) that multiple sclerosis is related to, or had its onset during service.  The examiner should pay particular attention to whether the Veteran displayed any possible symptoms of multiple sclerosis during service, including in April 1970 when he complained of numbness in his right arm, and during the seven year period following service.  A medical analysis and rationale are to be included with all opinions expressed.

3.  After completion of directives #1 and #2 to the extent possible, the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include PTSD, depressive disorder, or anxiety disorder, that arose during service or is otherwise related to service or the claimed multiple sclerosis disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the psychiatrist or psychologist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  The examiner is advised that the Veteran received the Purple Heart.  As a result, a military stressor due to combat has been conceded. 

If multiple sclerosis is determined to be service connected, the examiner should also opine as to whether it is at least as likely as not that any current psychiatric disability was caused or aggravated (permanently worsened beyond natural progression) by his multiple sclerosis.

A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


